Citation Nr: 1417669	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  10-45 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for right ear hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1958 to August 1960.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


REMAND

The Veteran contends that service connection is warranted for a right ear hearing loss disability and tinnitus because they are due to his exposure to loud gunfire in service.

A February 2010 VA examiner diagnosed bilateral sensorineural hearing loss.  The examiner found that the data only supported a claim for service connection for left ear hearing loss disability and did not adequately explain why the evidence did not support a grant of service connection for right ear hearing loss disability.  

The examiner further opined that tinnitus was not caused by or a result of in-service acoustic trauma because the Veteran did not complain of tinnitus while at the examination.  However, under McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), a current disability is one that is present at any time during the pendency of the claim.  The record reflects that the Veteran reported in his March 2010 notice of disagreement (during the pendency of the claim) that he currently had tinnitus.  

In light of these circumstances, the Board has determined that the Veteran should be afforded another VA examination to determine the etiology of his right ear hearing loss and tinnitus.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:



1.  The RO or AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise (other than the February 2010 examiner) to determine the etiology of his right ear hearing loss and tinnitus.  The claims file and any pertinent evidence in Virtual VA that is not contained in  the claims file must be made available to and reviewed by the examiner.  The examiner should provide an opinion with respect to each disorder present at any time during the period of the claim as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.  

The rationale for all opinions expressed must also be provided.  For purposes of the opinions, the examiner should assume that the Veteran is a credible historian.  If the examiner is unable to provide any required opinion, he or she should explain why.

3.  The RO or the AMC should also undertake any other development deemed appropriate.

4.  Then, the RO or AMC should re-adjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



